Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are pending in the current application.
2.	This application claims benefit of 62/817,072 03/12/2019.
Response to Restriction Election
3.	Applicant’s election of group I claims 1-8, 12-15 drawn to preparing phosphoethanolamine classified in CPC C07F 9/091 in the reply filed on June 17, 2021 is acknowledged. The election was made without traverse. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims   1-8, 12-15   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "filtering excess ethanol" in the preceding steps there is no mention of ethanol and it does not appear to be inherently produced in the process.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1, 3, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over RIBEIRO “Síntese, caracterização, estudo de equilíbrio químico e agregação do 2-aminoetanol dihidrogenofosfato” Disseration Universidade de Sao Paulo Instituto de Quimica de Sao Carlos (1999). (Pages 23-25 translated and appended) AND Reimer PI0800460-9 A2 (translation appended) in view of Roeber, E. F. “Centrifugal Machine for Chemical Laboratories and Factories” Electrochemical Industry Vol. II No 1. 1904, page 43, Laakso US 3,644,603 AND Ferrari US 2,730,542.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art
(MPEP 2141.01)

In the section translated on page 25, “2.3.1 SYNTHESIS AND PURIFICATION OF THE PHOSPHAMINE ESTER”	Ribeiro teaches the process of instant claim 1 by mixing phosphoric acid with monoethanolamine, where it was “slowly added” or dosed to form a solution.  The temperature was raised to 180oC, which is “about 200 oC”.  The reaction was stopped and since no oC). Water and 95% ethanol was added and the solution viscosity changed to that desired and the resulting crystals were washed, filtered and dried. Ribeiro uses a vacuum oven, while the instant claims use air drying and centrifugation is used.
	Reimer PI0800460-9 A2 teaches essentially the same process at 220oC which is also about 200oC on pages 6-7  
	In a 500 mL 3-necked flask, 1 mol of 2-aminoethanol was placed in an ice bath and constantly stirred, 1 mol of phosphoric acid 85% (m/m) was slowly added, and after neutralization, the flask was placed in a heating blanket and the mixture was bubbled with nitrogen gas flow, maintaining the system under agitation with the same gas and at a controlled temperature, where the addition of nitrogen gas had two functions, removing water by evaporation, as the mixture was heated, and ensuring an inert atmosphere reaction, preventing the reaction medium from oxidizing, and where the water evaporated from the mixture derived from two sources; one part was water from the dissolution of the phosphoric acid itself, and the other part was formed as a product of the esterification reaction.
	The temperature was increased to 220°C, and the mixture obtained was presented in the form of a yellow liquid of high viscosity, and water and later 95% hydrated ethanol were added to this mixture, so that changing the dielectric constant of the medium allowed the crystallization of phosphoethanolamine, and the viscous liquid thus obtained crystallized after one hour, and the crystals obtained were washed with anhydrous ethanol, with a reaction yield of 90%; in other words, higher than the synthesis described by Filho [Ribeiro] , which was heated to 180ºC and reached a yield of 80% a saturated aqueous solution was prepared using the crystals obtained, and it remained under refrigeration at 8°C for two weeks, thus obtaining well-defined crystals.

The process is shown graphically on page 13 in Figure 1.

    PNG
    media_image1.png
    674
    929
    media_image1.png
    Greyscale

According to Roeber, page 43: 
Manufacturers of chemical and of pharmaceutical preparations as well as research chemists in laboratories have felt for some time the need for an efficient apparatus which would rapidly and easily separate crystals or precipitates from their mother liquors.  Such an operation may be accomplished in different ways, like decantation, free filtration, filtration under pressure and separation by centrifugal force.  Decantation requires time and will not yield dry solids. Free filtration is quite suitable as long as the amount of the solids is small; on the other hand, if the crystalline mass is considerable, a great amount of mother liquor or wash water remains in the crystals and the final drying takes much time.  Filtration by vacuum under the filter is seldom satisfactory, and requires considerable time... With the centrifugal separation these inconveniences are overcome. The separation is rapid, the crystals retain their perfect shape and are almost dry; and may be completely dried in a very short time, and the emptying and cleaning of the machine is very simple, since the basket is simply lifted out of the machine, emptied of its contents, washed under a faucet and the machine is ready for another operation.....


Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)

	Ribeiro does not go into detail about the use of a “suction element” to collect the crystals and uses a vacuum oven to fry the material, while the instant claims use air drying and centrifugation is also used.  In a similar manner, Reimer does not go into any detail about the method of crystal collection other than “the crystals obtained were washed with anhydrous ethanol”.  It is also not clear what the final temperature was in the crystallization by cooling but appears to be room temperature since no explicit temperature was given when the water and ethanol were added.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a centrifuge to separate the crystals of the prior art since as discussed by Roeber centrifugation has certain advantages including being, with the product crystals being dryer with less deformation.  With regard to the “1800 RPM” limitation, the speed of the machine in Roeber is listed as operating at “about 4,000 revolutions per minute” which was “ample for an almost complete elimination of the liquids”.  In order to achieve 4,000 RPM the centrifuge would have to pass through a point in time where it was going 1800 RPM, however even if this interpretation is not seen it would be routine experimentation for the artisan to adjust the speed and time of the machine to obtain the material desired.
Limitations regarding temperature
With regard to the temperature, as discussed above the temperature of the prior art is “about 200oC”, specifically the temperatures of 180oC and 220oC are disclosed in the primary references.
oC and this temperature is maintained for 3 hours.  The thick molten mass, if not already crystallized, is discharged and caused to crystallize by adding a small quantity of boiling water, and consequently is filtered and dried.” Laakso US 3,644,603 has a reaction temperature of 210 oC at Column 2 lines 61 – 65 temperature is 210 oC.  This makes it clear that the process operates well at “about 200 oC”.  In fact Reimer explains that higher temperatures [greater than 180 as disclosed in Ribeiro] led to increased yields.
	With regard to the 40oC limitation, it is not clear what temperature the solution or reaction mass was cooled to precisely before the water was added in each of the above references, however it would at least need to be cooler than the reaction temperature since the boiling point of the water and/or ethanol is below that temperature.  Generally the lower the temperature the more likely crystals will form, which is the basis for crystallization by cooling, however the precise temperature is usually optimized by the artisan of ordinary skill.  Eventually the mass ends up at room temperature.  Finding the optimal temperature is mere optimization of a prior art process and is within the scope of what one skilled in the art would be capable of and is insufficient to establish patentable unobviousness.  While this value of 40 oC is not specifically disclosed in the art is capable of being determined by the skilled artisan; According to Laasko at column 3 lines 7-11 “It will be appreciated that the reaction mixture need not be cooled to room temperature after the water of solution has been removed but instead the heating of the molten mixture may simply be continued and the temperature raised to the desired level without permitting the mixture to solidify beforehand.” It is clear that workers in this specific areas are engaging in temperature optimization.
see In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769,140 US PQ 230 (molar proportions); Ex parte Khusid et at (POBA 1971) 174 USPQ 59 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
6.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro AND Reimer in view of Roeber, Laakso AND Ferrari as applied to claim 1, 3, 12  above, and further in view of Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61 AND Kryczka PL 196501 B1 (machine translation appended). Ribeiro, Reimer and the other references do not teach the ratio of phosphoric acid to ethanolamine in claim 2 and 13, 6:7 or about 1:1.17, the ratio is 1:1 in some references.  Greco on page 61:
When organic chemists carry out a reaction for the purpose of synthesizing a product, they often find that the percent yield of the product is lower than ideal.  To improve the yield of desired product, a chemist will carry out the reaction under different reaction conditions 

In addition Kryczka PL 196501 B1 who is conducting the exact same reaction in the examples teaches increased amounts of ethanolamine to the phosphoric acid. 195.5g:128g which is 1.995:2.09 mol ratio or 1:1.04 in the three examples.  One of ordinary skill would be motivated to optimize amounts of reagents to increase the yield, as such optimizing the amount of reagents is routine optimization for the artisan and is not a patentable distinction over the known processes.
7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro AND Reimer in view of Roeber, Laakso AND Ferrari as applied to claim 1, 3, 12  above, and further in view of McKetta “Heat Transfer Design Methods” Dekker: New York, 1992, page 409.   Regarding claim 4, Ribeiro uses a glass round bottom flask, while claim 4 is drawn to using a glass-jacketed reactor.  As discussed in McKetta on scale up the jacketed reactors provide more efficient control of heat transfer improving product quality.  The vessels “reduces or eliminates fouling due to the buildup of tars, polymers, or solids.....also eliminates problems of yield losses due to product decomposition on hot coils, mechanical loss, or cross contamination between batches.”  For these reasons a glass jacketed reactor would be selected from known reactors.
8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro AND Reimer in view of Roeber, Laakso AND Ferrari as applied to claim 1, 3, 12  above, and further in view of Gas purification techniques “https://web.archive.org/web/20170812160549/https://www.lenntech.com/air-purification/gas-purification-techniques/gasscrubber.htm”   August 12, 2017. There is no mention of a gas scrubber in the prior art process.  According to Gas purification techniques “Gas scrubber are cleanings installations in which the gas flow is brought in intensive contact with a fluid which as aim to .
9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro AND Reimer in view of Roeber, Laakso AND Ferrari as applied to claim 1, 3, 12  above, and further in view of “Product Overview high precision thermoregulation” huber corporation, dated by the internet archive to January 13, 2017.  Regarding claim 6, no mention of the means of cooling is made, however a number of chillers from huber corporation were widely available at the time the invention was made.  It would be obvious to use known methods to cool the mixture to facilitate crystallization.
10.	Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro AND Reimer in view of Roeber, Laakso AND Ferrari as applied to claim 1, 3, 12  above, and further in view of Boyes “The Instrument Reference Book” 2010 pages 73-74. Regarding the claim 7 and 14 there is no mention of the means of measuring the viscosity in the prior art, however most procedures make note of the viscosity. As discussed in Roeber above, “ the mixture obtained was presented in the form of a yellow liquid of high viscosity, and water and later 95% hydrated ethanol were added to this mixture, so that changing the dielectric constant of the medium allowed the crystallization of phosphoethanolamine, and the viscous liquid thus obtained crystallized after one hour” which indicates the viscosity was measured.  There are a number of means for measuring viscosity and according to Boyes page 73 column 1 last paragraph to column 2 lists the Ford cup as “simple to operate and inexpensive, and the apparatus can be made very robust.  Historically, the cup device was probably one of the first forms of viscometer ever used;”   While the means of .
11.	Claim 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro AND Reimer in view of Roeber, Laakso AND Ferrari as applied to claim 1, 3, 12  above, and further in view of  Netto “Phosphoethanolamine, from 'cancer pill' to police case” Journal Da Unicamp TUE, 03 APR 2018.  According to Netto “After researching cancer cells in vitro and in vivo in small animals, the researcher started to promote, for some years, the distribution of capsules of the substance to carriers of different types of the disease.”    According to Netto “analyzes pointed out several inconsistencies: the capsules did not contain the promised 500 milligrams (variations ranged from 200 to 350 mg), there was only 30% of phosphoethanolamine and at least four impurities from materials used in the preparation of the substance.”  This suggests some degradation.  Many compounds are unstable in the atmosphere and oxidize in the air and are adversely affected by changes in humidity.  The makers of supplements and drugs try to prevent the loss of material by storing the compounds in vacuum packaging.  Since there was evidence of product degradation and supplements are typically vacuum packed to prevent degradation it would be obvious to vacuum pack the material.   
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625